Citation Nr: 0901231	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318. 


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from May 1944 to January 
1946.  He was awarded the Combat Infantryman's Badge (CIB).  
He died in November 2004 at the age of 84.  The appellant is 
the veteran's surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision issued by the 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to the 
benefits currently sought on appeal. 

This appeal was subject to a prior remand by the Board in May 
2008 to ensure compliance with due process requirements.  The 
evidentiary record has been adequately developed in 
substantial compliance with all prior Board remand 
instructions and has been returned to the Board for further 
appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran died in November 2004.  The death certificate 
lists the immediate cause of death as respiratory failure, 
with coma due to lung mass with hemoptysis contributing to or 
underlying the immediate cause of death.  Chronic obstructive 
pulmonary disease (COPD) is also listed as contributing to 
the veteran's death, although not resulting in the underlying 
causes listed above.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD) 
evaluated as 100 percent disabling since December 1995.  

3.  Medical evidence does not establish that the veteran's 
service-connected PTSD caused or substantially contributed to 
his death, or that his death is related to military service 
in any other way.

4. Respiratory failure, lung mass with hemoptysis, and COPD 
were not identified during the veteran's active military duty 
or within one year of discharge therefrom, and are not 
associated in any way to such service.

5. The veteran did not have a service-connected disability 
evaluated as totally disabling for 10 continuous years 
immediately preceding death; he was not totally disabled upon 
the date of discharge from military service; and he was not a 
former prisoner of war (POW). 


CONCLUSIONS OF LAW

1.  The veteran's death was not the result of disease or 
injury incurred in or aggravated by active military service; 
his death was not due to or the result of any service-
connected disability.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.312 (2008).

2.  The criteria for dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.22 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2008, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the appellant 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the July 2008 notice 
informed her of information and evidence necessary to 
substantiate the claim for dependency and indemnity 
compensation; information and evidence that VA would seek to 
provide; and information and evidence that the appellant was 
expected to provide.  The notice also specifically described 
the condition for which service connection was in effect at 
the time of the veteran's death, the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition, and the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  The appellant was also notified of the process 
by which initial disability ratings and effective dates are 
established in correspondence in May 2007.  See Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although proper notice was delivered after the initial denial 
of the appellant's claims, the AOJ subsequently readjudicated 
the claims based on all the evidence in the September 2008 
Statement of the Case (SOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the appellant was not precluded from 
participating effectively in the processing of her claims and 
the late notice did not affect the essential fairness of the 
decision.  

VA has assisted the appellant with respect to her claim for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2008).  Service treatment records 
have been associated with the claims file.  All identified 
and available treatment records relevant to the cause of the 
veteran's death have been secured.  While the appellant has 
not been provided with a medical opinion in conjunction with 
her claim, one is not required in this case.  There is no 
evidence that there was a respiratory or pulmonary-related 
event during service, and there is no evidence of any medical 
relationship between the veteran's service-connected PTSD and 
the cause of his death.  Without such evidence, there is no 
duty to provide a VA medical exam or further medical opinion.  
See generally 38 C.F.R. § 3.159(c)(4) (2008); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The duty 
to assist has been fulfilled. 

The appellant seeks DIC benefits under two available theories 
of entitlement - service connection for the cause of the 
veteran's death under 38 C.F.R. § 3.312 and as the surviving 
spouse of a veteran rated totally disabled at the time of his 
death under 38 C.F.R. § 3.22.   

Service Connection for the Cause of the Veteran's Death

A claimant of service-connected death benefits must establish 
that a disability of service origin caused, hastened, or 
substantially and materially contributed to a veteran's 
death.  38 U.S.C.A. § 1310(b).  The death of a veteran will 
be considered to have been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or the contributory cause 
of death.  38 C.F.R. § 3.312.  Accordingly, service 
connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection could have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service, or may be presumed to have been incurred 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  

In this case, the November 2004 Certificate of Death 
establishes the veteran's cause of death as respiratory 
failure, coma due to lung mass with hemoptysis, and COPD.  
None of these conditions were service-connected at the time 
of the veteran's death.  See e.g., Rating decision code 
sheet, August 2005.  Furthermore, the service treatment 
records and subsequent private treatment records show that 
none of the conditions officially recognized as contributing 
to the cause of the veteran's death were noted during his 
military service or are otherwise attributable to military 
service in any way.  

In sum, the veteran's death has not been shown to have been 
caused by his service-connected PTSD, the sole condition for 
which service connection had been granted; nor has it been 
established that service connection could have been 
established for those conditions established as the principal 
or contributory causes of death.  Therefore, service 
connection for the cause of the veteran's death cannot be 
granted. 

Benefits for a Surviving Spouse of a Totally Disabled Veteran

A surviving spouse may establish entitlement to dependency 
and indemnity compensation pursuant to 38 U.S.C.A. § 1318 
where it is shown that the veteran's death was not the result 
of willful misconduct, and at the time of death, the veteran 
(1) was receiving, or entitled to receive, compensation for a 
service-connected disability for which he had been 
continuously rated totally disabled for the 10 years 
immediately preceding death; (2) that the veteran was rated 
totally disabled upon separation from service, was 
continuously so rated, and died at least five years after 
separation from service; or (3) that the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (a) 
(2008).

In this case, the appellant does not contend, nor has it been 
shown that the veteran was a POW or that he was rated as 
totally disabled upon separation from service.  As such the 
appellant's claim relies only upon the first element outlined 
above, i.e. that her husband had been continuously rated as 
totally disabled for 10 years prior to his death.  

The evidence reflects that the veteran was continuously rated 
as totally disabled from December 1995 until the date of his 
death in November 2004, a period of slightly less than nine 
years.  Certificate of death, November 2004; Rating decision, 
August 2005.  Therefore, the threshold requirement for a 10 
year continuous period of total disability has not been met.  

The Board acknowledges the appellant's argument that benefits 
should be granted based upon the extent of the veteran's 
nonservice-connected disabilities.  The record confirms that 
the veteran had a combined evaluation of nonservice-connected 
disabilities totalling 90 percent or more since October 1977.  
However, this calculation is used for the purpose of deciding 
the veteran's pension entitlements only.  The regulation 
pertaining to DIC benefits for the veteran's surviving spouse 
or children expressly requires that total disability be based 
only upon service-connected disability.  See 38 C.F.R. 
§ 3.22(a)(2) (2008).  Thus, by law, the nonservice-connected 
disabilities cannot be taken into account.  

The Board acknowledges and appreciates this veteran's 
distinguished combat service.  However, entitlements to 
survivor's compensation benefits are prefaced on specific and 
unambiguous threshold requirements.  These requirements have 
not been met in this case and DIC compensation under the 
provisions of 38 U.S.C.A. § 1318 cannot be granted.  



As the preponderance of the evidence is against the 
appellant's claims, the benefit of the doubt provision does 
not apply.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents' indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 are denied. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


